669 S.E.2d 738 (2008)
C. Wayne CRAWFORD and Lynn P. Crawford
v.
Colon S. MINTZ, Jr., William R. Owens, and BFD Properties, Inc. d/b/a Re/Max Property Associates.
No. 47A08.
Supreme Court of North Carolina.
December 12, 2008.
*739 Everett, Gaskins, Hancock & Stevens, LLP, by E.D. Gaskins, Jr. and Michael J. Tadych, Raleigh, for plaintiff-appellants.
McDaniel & Anderson, L.L.P., by John M. Kirby, Raleigh, for defendant-appellees.
PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed. This case is remanded to the Court of Appeals for consideration of the remaining assignments of error. Plaintiffs' petition for discretionary review as to additional issues was improvidently allowed.
REVERSED AND REMANDED; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.